Title: To George Washington from Henry Lee, 20 August 1794
From: Lee, Henry
To: Washington, George


               
                  My dear sir
                  Richmond 20th August 94.
               
               Pardon me for again writing to you in so short a time—I always do it with reluctance, because I know your time occupied constantly with momentous concerns.
               
               But the present crisis seems pregnant with very eventful issues.
               the public mind is on the [stretch].  Love of order is the dominating principle, & hatred to draw blood from fellow citizens weighs—the opinions of the minority of Congress are resorted to.
               M. Gallatin always voted with our senators, Mr Smylie with our delegates, & they are declared to be among the leaders of the insurgents.
               this may be a fact or may be so, but being credited as a truth it is from thence agreed that the resistance to law is venial & the effect will I fear be unfortunate to order where the fact is beleived & the inference regarded—However I must yet adhere to my opinion given in my last letter viz., that the great body of the people will faithfully support their Cheif majistrate & their government.
               Individuals once high among us in political influence will feel a decrease of weight.
               Information transmitted weekly of the measures of the insurgents to be communicated here from authority I think would produ[c]e a continuance of the temper already shewn by my fellow citizens & I shall be very happy indeed to be instrumental in continuing & confirming their present general disposition. I have the honor to be dear sir with unalterable attachment your friend & sert
               
                  Henry Lee
               
            